United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, CENTRAL SQUARE
POST OFFICE, Cambridge, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2184
Issued: April 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2006 appellant filed a timely appeal from a June 29, 2006 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative, terminating
her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this termination case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective June 29, 2005 on the grounds that she no longer had any residuals or disability causally
related to her accepted employment-related injuries.
FACTUAL HISTORY
This case has previously been on appeal before the Board. In a decision dated June 27,
2003, the Board reversed the Office’s August 1, 2002 decision, which terminated appellant’s
compensation on the grounds that she no longer had any residuals or disability causally related to

her accepted employment-related injuries.1 The Board found that a conflict in the medical
opinion evidence was created between Drs. William F. Fishbaugh, Jr., and George P. Whitelaw,
attending physicians, and Dr. Lawrence F. Geuss, an Office referral physician, as to whether
appellant had any continuing employment-related residuals. The facts and the circumstances of
the case as set forth in the Board’s prior decision are incorporated herein by reference. The facts
and the history relevant to the present issue are hereafter set forth.2
Following the issuance of the Board’s June 27, 2003 decision, the Office, by letter dated
November 24, 2003, referred appellant, together with a statement of accepted facts, the case
record and a list of questions to be addressed, to Dr. John F. McConville, a Board-certified
orthopedic surgeon, for an impartial medical examination.
In a December 12, 2003 medical report, Dr. McConville reviewed appellant’s medical
records and history of her employment-related injuries. On physical examination, he reported
very satisfactory range of motion of both the right and left knee with no evidence of joint
effusion. There was no indication of instability either anteriorly, posteriorly or mediolaterally.
Dr. McConville stated that the excessive lateral posture of the patellar was developmental and in
no way related to the work injury. He opined that appellant no longer continued to suffer from
residuals of her accepted employment injuries. Dr. McConville indicated that she was capable of
performing the duties of a modified letter carrier, eight hours a day.
By decision dated January 13, 2004, the Office terminated appellant’s compensation
benefits effective January 25, 2004 on the grounds that she no longer had any employmentrelated residuals or disability. The Office accorded special weight to Dr. McConville’s
December 12, 2003 report as an impartial medical specialist.
On January 15, 2004 appellant requested an oral hearing before an Office hearing
representative. In an August 20, 2004 decision, a hearing representative set aside the January 13,
2004 decision and remanded the case to the Office for further action, finding that
Dr. McConville’s December 12, 2003 opinion was not sufficiently rationalized and based on a
complete factual and medical history. On remand, the hearing representative directed the Office
to refer appellant to another impartial medical examiner to resolve the conflict in the medical
opinion evidence regarding her continuing employment-related disability.

1

Docket No. 02-2373 (issued June 27, 2003).

2

On June 2, 1992 appellant, then a 28-year-old letter carrier, filed a traumatic injury claim assigned file number
01-0302133 alleging that on April 23, 1992 she was involved in a motor vehicle accident while in the performance
of duty, which caused bone chips in her right knee. The Office accepted her claim for bilateral knee contusions and
fracture of the distal end of the right femur. On September 1, 1993 appellant filed an occupational disease claim
assigned file number 01-0313292. She alleged that on August 4, 1993 she first realized that her left knee had
become bad due to a combination of her federal employment, April 23, 1992 employment-related injuries and
walking differently as she favored her right knee which added extra strain on her left knee. The Office accepted
appellant’s claim for aggravation of degenerative joint disease in both knees and internal derangement of the left
knee and fracture of the distal end of the right femur. The Office later combined her claims assigned file numbers
01-302133 and 01-0313292 into a master case file assigned number 01-0313292.

2

By letter dated December 10, 2004, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. David W. Lhowe, a Board-certified orthopedic surgeon, for an impartial medical
examination.
In a January 19, 2005 report, Dr. Lhowe reviewed the Office’s November 25, 2003
statement of accepted facts and history of appellant’s employment, April 23, 1992 employmentrelated injuries and medical treatment. He reported essentially normal findings on physical
examination. Dr. Lhowe diagnosed bilateral patellofemoral osteoarthritis. He stated that
appellant’s symptom of anterior knee pain, which was aggravated by stair climbing and
squatting, was consistent with bilateral patellofemoral osteoarthritis. His physical examination
revealed objective evidence of this condition in the form of reproducible crepitus at both
patellofemoral joints with lateral tracking of both patellae. Dr. Lhowe stated that x-rays
confirmed evidence of patellofemoral osteoarthritis as early as 1993. He further stated that
appellant’s hypervalgus alignment aggravated her symptoms, as well as, her obesity. Dr. Lhowe
opined that she sustained a contusion of both knees as a result of the April 23, 1992 employment
injury “but did not fracture the patella or dislocate the patellofemoral joint on either side.” He
stated that this injury resulted in a temporary aggravation of appellant’s underlying but
asymptomatic patellofemoral arthritis for no more than 24 months. The fact that her knee
symptoms had become progressively worse overtime was a reflection of the progressive nature
of arthritis and not the result of her work injury. Dr. Lhowe stated that appellant’s current
symptoms and functional limitations were no longer attributable to the April 23, 1992
employment injuries, the effects of which likely resolved within two years. Regarding her work
capacity, he stated that she could not perform the duties of a modified letter carrier as described
in the accompanying statement of accepted facts. Dr. Lhowe indicated that the specific physical
limitations and work restrictions he prescribed were attributable to appellant’s patellofemoral
arthritis and not to the April 23, 1992 employment injuries. In a work capacity evaluation dated
January 10, 2005, Dr. Lhowe stated that appellant was capable of working eight hours a day and
noted her physical restrictions.
By letter dated March 4, 2005, the Office requested that Dr. Lhowe submit a
supplemental report addressing the issue of whether appellant’s employment related August 4,
2003 bilateral aggravation of degenerative joint disease of the knees and fracture of the distal end
of the right patella had resolved or still contributed to her ongoing disability.3
In a supplemental report dated March 21, 2005, Dr. Lhowe stated that when he examined
appellant on January 4, 2005, “she was quite clear in stating that there was only one injury of her
knees -- that being the one she sustained on April 23, 1992.” (Emphasis in the original). Based
on his review of the statement of accepted facts, Dr. Lhowe could not ascertain any specific

3

The Board notes that it appears that the Office inadvertently stated that appellant sustained an injury on
August 4, 2003 rather than referring to August 4, 1993 as the date she alleged in her CA-2 form that she first
realized that her left knee problems were caused by her employment and April 23, 1992 employment-related
injuries.

3

injury that occurred on August 4, 2003.4 He noted that it referred to a worsening of left knee
symptoms attributable to appellant having to favor the right knee in the course of her work
duties. Dr. Lhowe stated that the events described in her claim did not comprise an injury with
permanent implications for her left knee. He reiterated his prior diagnosis of bilateral
patellofemoral arthritis. Dr. Lhowe stated that this condition was progressive in nature and was
going to become worse as time went on whether appellant sat, stood or walked. He indicated
that she could certainly experience more pain if she placed a load on her patellofemoral joints but
this would not alter the natural history of her condition. Dr. Lhowe concluded that the August 4,
2003 employment-related injuries had resolved and no longer contributed to appellant’s
disability at that time.
By letter dated April 29, 2005, the Office issued a notice of proposed termination of
appellant’s compensation based on Dr. Lhowe’s January 19 and March 21, 2005 reports. The
medical evidence established that her current medical conditions were not caused by her work
duties or accepted employment injuries. The Office provided 30 days in which appellant could
respond to this notice. Appellant did not respond within the allotted time period.
By decision dated June 29, 2005, the Office terminated appellant’s compensation benefits
effective that date on the grounds that she no longer had any employment-related residuals or
disability. The Office accorded special weight to Dr. Lhowe’s January 19 and March 21, 2005
medical opinions as an impartial medical specialist.
On July 5, 2005 appellant requested an oral hearing before a hearing representative.
Following the March 30, 2006 hearing appellant argued that the termination of her
compensation benefits based on Dr. Lhowe’s January 19 and March 21, 2005 reports was
incorrect and the decision should be reversed. She stated that his finding that she did not sustain
a fracture of the patella was outside the statement of accepted facts. Appellant noted that the
Office had accepted that she sustained a right fracture of the distal end of the femur as a
consequence of the April 23, 1992 employment injury. She further contended that Dr. Lhowe’s
March 21, 2005 statement that he could not ascertain that she sustained an injury on August 4,
1993 was contradictory in light of his ultimate finding that the injuries she claimed on that date
had resolved and no longer contributed to her continuing disability. Appellant stated that the
August 4, 1993 date was administratively assigned by the Office as the date of injury for her
occupational disease claim and not a traumatic injury claim. She related that Dr. Lhowe was
unable to identify a specific injury sustained on August 4, 1993 because she did not sustain a
traumatic injury rather she developed an occupational disease which involved an insidious onset
of injury. Appellant argued that he incorrectly stated that the facts of her claim did not comprise
an injury to the left knee as the Office had accepted her claim for internal derangement of the left
knee. She also argued that Dr. Whitelaw’s opinion that her accepted fracture caused loose
bodies in the knee which required surgical removal, demonstrated that she continued to suffer
residuals of her accepted employment injuries.
4

It appears that Dr. Lhowe inadvertently stated that appellant sustained an injury on August 4, 2003 rather than
August 4, 1993 as he mentioned the latter date in his March 21, 2005 report when he referred to the Office’s request
for additional information regarding the issue of whether appellant had any continuing residuals or disability
causally related to the August 4, 1993 employment injury.

4

In a decision dated June 29, 2006, a hearing representative affirmed the June 29, 2005
decision. The hearing representative accorded special weight to Dr. Lhowe’s January 19 and
March 21, 2005 medical reports as an impartial medical specialist.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that, an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.5
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.6
Section 8123(a) of the Federal Employees’ Compensation Act7 provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary of Labor shall appoint a third physician who shall make
an examination.8 Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.9
ANALYSIS
Appellant’s claim was accepted for bilateral knee contusions, fracture of the distal end of
the right femur, aggravation of degenerative joint disease in both knees and internal derangement
of the left knee. The Board notes that, contrary to appellant’s contention on appeal, a conflict in
the medical opinion evidence was created between her attending physicians, Drs. Fishbaugh and
Whitelaw, and Dr. Geuss, an Office referral physician, as to whether she had any continuing
residuals or total disability causally related to her accepted employment-related bilateral knee
contusions and fracture of the distal end of the right femur, aggravation of degenerative joint
disease in both knees and internal derangement of the knee. Both Drs. Fishbaugh and Whitelaw
opined that the April 23, 1992 employment injury continued to aggravate appellant’s preexisting
degenerative arthritis and caused an osteochondral fracture with loose bodies. Dr. Geuss opined
that the April 23, 1992 employment injury only temporarily aggravated appellant’s preexisting
degenerative arthritis condition and that she could perform her modified work duties.
The Board, in its June 27, 2003 decision, properly instructed the Office to refer appellant
to Dr. Lhowe, selected as the impartial medical specialist. The Office terminated appellant’s
compensation benefits on the basis of Dr. Lhowe’s January 19 and March 21, 2005 reports. The
5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

5 U.S.C. § 8123(a).

8

Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45 ECAB 207 (1993).

9

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

5

Board finds, however, that his opinions are of diminished probative value and are not entitled to
the special weight accorded an impartial medical specialist. In a January 19, 2005 report,
Dr. Lhowe stated that, appellant only sustained contusions of both knees. He did not accept that
she sustained a fracture. Dr. Lhowe stated that appellant “did not fracture the patella or dislocate
the patellofemoral joint on either side.” The record, however, reflects the Office’s acceptance
that on April 23, 1992, appellant sustained a fracture of the distal end of the right femur in the
performance of duty.
In the March 21, 2005 report, Dr. Lhowe stated that, appellant only sustained an injury to
her knees on April 23, 1992. He did not accept that she sustained a left knee condition on
August 4, 2003,10 indicating that “she was quite clear in stating that there was only one injury of
her knees -- that being the one she sustained on April 23, 1992.” (Emphasis in the original.)
Dr. Lhowe stated that he could not ascertain any specific injury sustained by appellant on
August 4, 1993 based on his review of the November 25, 2003 statement of accepted facts.
However, the record reflects that the Office accepted appellant’s occupational disease claim for
aggravation of degenerative joint disease, internal derangement of the left knee and fracture of
the distal end of the right femur, which appellant contended that she became aware of and its
relationship to factors of her federal employment on August 4, 1993.
The Board finds that Dr. Lhowe’s January 19 and March 21, 2005 opinions are based on
an incomplete and inaccurate factual and medical background. Therefore, they are not entitled to
the special weight accorded an impartial medical specialist.11 Moreover, the Board finds that,
since Dr. Lhowe’s opinions do not resolve the conflict in the medical evidence as to whether
appellant had any continuing residuals or disability causally related to her accepted employmentrelated injuries, the Office did not meet its burden of proof in terminating her compensation
benefits.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation benefits
effective June 29, 2005 on the grounds that she no longer had any residuals or disability causally
related to her accepted employment-related injuries.

10

See supra note 4.

11

Gwendolyn Merriweather, 50 ECAB 410, 415-16 (1999); James R. Driscoll, 50 ECAB 146, 154-55 (1998).

6

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2006 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

